The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 31, 2014

                                         No. 04-08-00376-CR

                                     Emilio Travino CINTRON,
                                             Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007-CR-3983
                          Honorable Raymond Angelini, Judge Presiding

                                            O R D E R

         This court’s opinion issued in this appeal on February 11, 2009, and this court’s mandate
issued on September 30, 2009. On December 22, 2014, appellant filed a pro se motion requesting
copies of documents. It would appear that the only purpose for requesting such documents would be
to file a post-conviction writ of habeas corpus.

         Because this court’s mandate has issued, this court has no jurisdiction to consider appellant’s
motion. In addition, this court has no jurisdiction over post-conviction writs of habeas corpus in
felony cases. See TEX. CODE CRIM. PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex.
App.—San Antonio 1998, orig. proceeding). Post-conviction writs of habeas corpus are to be filed in
the trial court in which the conviction was obtained, and made returnable to the Court of Criminal
Appeals. See TEX. CODE CRIM. PROC. art. 11.07. In order to obtain a free copy of the record,
appellant would need to file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d
782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).

       Appellant’s motion is DISMISSED FOR LACK OF JURISDICTION.

It is so ORDERED on the 31st day of December, 2014.

                                                        PER CURIAM

ATTESTED TO:         ____________________________
                     Keith E. Hottle
                     Clerk of Court